United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 31, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-60421
                          Summary Calendar


JEANETTE MARTINEZ-SALAZAR, also known as Jeanette Galvan,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A75 356 400
                        --------------------

Before WIENER, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Jeanette Martinez-Salazar petitions this court for review of

the Board of Immigration Appeals’s (BIA) implicit denial of her

request for reissuance/reinstatement of the voluntary departure

period issued by the Immigration Judge.      Martinez-Salazar argues

that the voluntary departure period is tolled during the

adjudication of a motion to reopen notwithstanding this court’s

holding in Banda-Ortiz v. Gonzales, 445 F.3d 387 (5th Cir. 2006),

cert. denied, 127 S. Ct. 1874 (2007).     She argues that, unlike

the petitioner in Banda-Ortiz, she requested a stay of removal to

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-60421
                                -2-

toll the voluntary departure period.    Martinez-Salazar also

argues that the BIA abused its discretion by not ruling on her

request to reissue/reinstate her voluntary departure period,

which she made in her supplemental brief supporting her motion to

reopen.

     This court has held that the BIA is not required to

automatically toll the voluntary-departure period for an alien

whose motion to reopen is pending before the BIA.     Banda-Ortiz,
445 F.3d at 390.   Contrary to Martinez-Salazar’s suggestion, a

panel of this court may not overrule precedent set by another

panel, absent an intervening en banc decision of this court or a

Supreme Court decision.   See Foster v. Quarterman, 466 F.3d 359,

367-68 (5th Cir. 2006), cert. denied, 127 S. Ct. 2099 (2007).

Further, the applicable statutory and regulatory provisions make

clear that the BIA was without authority to extend the voluntary

departure period beyond the 60 days already granted at the

conclusion of removal proceedings.     See 8 U.S.C. § 1229c(b); 8

C.F.R. § 1240.26(f).

     The 60 day voluntary departure period granted to Martinez-

Salazar had expired prior to the BIA’s decision.    Accordingly,

Martinez-Salazar failed to establish that the BIA abused its

discretion in implicitly finding that the stay of removal did not

distinguish her case from Banda-Ortiz and could not toll the

voluntary departure period.   See § 1229c(b); § 1240.26(f).
                          No. 06-60421
                               -3-

Accordingly, the BIA’s implicit denial of the motion to stay the

voluntary departure period was not an abuse of its discretion.

     For the foregoing reasons, Martinez-Salazar’s petition for

review is DENIED.